Exhibit 10.1


Director Compensation


The members of the Company’s Board of Directors (the “Board”) who are not
employees of the Company (the “Non-Employee Directors”) receive (i) an annual
retainer of $50,000, (ii) an award of restricted share units with a grant date
value of $50,000 granted annually on the date of the Company’s Annual General
Meeting of Shareholders (with $25,000 of the value based on the closing price of
the Company’s Class A voting common shares and $25,000 of the value based the
Company’s Class B non-voting common shares, on the last trading day prior to the
grant date and the number of units rounded to the nearest whole unit) (which
award may instead be granted by the Board as a fixed amount of cash vesting in
annual installments over three years following the date of grant) and (iii) the
other retainers and fees set forth in the table below. The restricted share
units vest in annual installments over three years following the date of grant
and are paid in an equivalent number of the Company’s Class A voting common
shares and the Company’s Class B non-voting common shares. Pursuant to the
Company’s policies, directors are also reimbursed for reasonable expenses
incurred in the performance of their duties.




Type of Compensation
Amount of Compensation
 
 
Annual Retainer
$50,000
Audit & Risk Committee Chair Retainer
$15,000
Other Committee Chair Retainer
$10,000
Committee Meeting Retainer
$1,400 per meeting
Chairman of the Board Retainer
$52,000
Annual Equity Grant Value
$50,000
 
 



The retainers and fees for the Non-Employee Directors are paid, at the
director’s election, in all cash, 50% in cash and 50% in the form of the
Company’s common shares (with the 50% portion that will be paid in shares to be
paid 50% in the Company’s Class A voting common shares and 50% in the Company’s
Class B non-voting common shares), or 100% in the form of the Company’s common
shares (with 50% to be paid in the Company’s Class A voting common shares and
50% in the Company’s Class B non-voting common shares). However, the Board
retains discretion to provide for the retainers for one or more directors to be
paid in a different mix of cash and the Company’s common shares (whether in
Class A shares, Class B shares or a combination thereof) as it determines
appropriate. Retainers are paid in two installments each year, with the number
of the Company’s common shares to be delivered in payment of any retainer to be
determined by dividing the dollar amount of the retainer to be paid in the form
of the Company’s common shares by the average closing price of the Company’s
common shares (either Class A shares or Class B shares, as applicable) for the
previous five (5) business days prior to payment, and are fully vested at the
time of payment.

